Title: To Benjamin Franklin from John Angus, 14 November 1781
From: Angus, John
To: Franklin, Benjamin


Honourd Sir
Cherbrook [Cherbourg] Novr. the 14th 1781
This Serves to Inform you, that on the 24th of Septr, I Sailed from the Capes of Philadelphia in the Ship Cauled the Frankling, bound for Nants, Nothing Meteral Hapened, untell we Got in the Latt. 36″ 30 Longd. 11″ 30 West, then Was Chased And Captured; by a privature Cauled the New Adventure; Mounting 30 Guns Captn. Gray Ford Commandar, Beloning to Waymouth Which Place Both Ships Arived Safe, after being thare Nine Days in Prison, I made my Escape with my two Principale officers; And Seven of my men in an open Boat, at my arival heare I was Much Suprized, to find nobody, that woud help us a Long to Loreyant, or Nants. The Comasary Says that he would help us a Long & Did assist my People, with 5 Souse pr League, but says that he has no orders for so doing, from your Honour, Honourd Sir I hope ye Excuse my boldness in Petition to you, as I am in real Nesesaty of help for my People, Sir the Mail that I had on Board my Ship I Distroyed before the Enemy took possesion of me, I Can Inform you that the french fleet Consisting of 36 Sail of the Line had Safley Arived in the Chesepeake Bay, after a Small Scrimage, With the Enemy, they Captured three frigates And Sunk one Seventy four, beloning to the Enemy, General Washington with five Thousand troops Marched through the City of Philadelphia the 8 of Septr. to Join the Marqus La fayat, and at the Same time Mr. St. Samson Landed with 3500 french troops, And had Got Mr. Conwallas Pend up in Such a Manner that it was the opinon of all People, that he and all his Army must be taken Presinors, Arnold a bout the Same time went on an Expedition to the East. Destroyd and burnt New London, not Spearing Man Woman or Child, I heared that the Enemy had a Small Riynforcement arived at new york, I have no further News to Inform you off a bout america, as for the News in England I have none but that their Grand fleet is Arived, as Seeing of them in the Chanell whilst on Board the Privateer, after my arival in Waymouth, I was Close Confined, So that I Could not heare any News, from Sir Your Very Humble Svt
John Angus
 
Addressed: Honourable / Doctr. Franklin / Paris
Notation: Jon Angus Novr. 14. 1781
